Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (HP 11-050249) in view of Guo (US 2007/0108041) and Hieronymi (US 6,299,740).
Regarding claim 1, Nakano teaches a method for modifying a magnetic field distribution in a deposition chamber, the method comprising:
providing a target magnetic field distribution (Fig. 9);
removing a first plurality of fixed magnets in the deposition chamber ([0009]);
replacing each of the first plurality of fixed magnets (Fig. 9) with respective ones of a second plurality of adjustable magnets (Fig. 1 and 3);
performing adjusting a position (15' for 21, fig. 4) of at least one of the second plurality of the magnets (15'). 
Nakano does not teach adjusting a size of at least one of the plurality of magnets. 
Guo teaches wherein a position of each of the adjustable magnets is individually adjustable and teaches wherein a size of each of the plurality of adjustable magnets is individually adjustable ([0025]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic field distribution of Nakano by performing adjusting a position of at least one of the second plurality of magnets, and adjusting a size of at least one of the second plurality of magnets, as taught by Guo, because it would adjust the erosion on the target surface [0010].
Nakano refers to correcting the magnetic arrangement of its magnets but is not explicit as to measuring and comparing magnetic fields.
Hieronymi teaches tuning a magnetic field over a sputtering target using a magnetic arrangement wherein the magnets may be moved and/or replaced with magnets of different strengths to achieve thin films of excellent uniformity and thickness and efficient utilization of target material (col. 9, In. 35-49, Fig. 7a, 7b). Therefore the Examiner takes the position that in order to tune 
Hieronymi teaches measuring a magnetic field distribution in the deposition chamber (col. 7, In 19); and comparing the measured magnetic field distribution in the deposition chamber with a target magnetic field distribution (col. 8, In. 20-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by measuring a magnetic field distribution in the deposition chamber and comparing the measured magnetic field distribution in the deposition chamber with a target magnetic field distribution, as taught by Hieronymi, because it would achieve uniform erosion over a significantly wider area (col. 8, In. 39-40).
Neither of the above references teach adjusting a diameter of the second plurality of magnets. 
The Examiner takes the position that changing a size of a magnet, as taught by Nakano and Guo, would encompass changing the diameter of the magnets.  As a change in size is taught by the prior art it would follow naturally to one of ordinary skill in the art that a dimension of a shape such as length, width, height, radius or diameter would require to be changed to accommodate and increase or decrease or magnetic field strength to optimize the magnetic field that is distributed over the surface of a sputtering target.  A change in diameter of a magnet, while not expressly taught by the prior art, would be obvious to try in light of the prior art’s teaching of changing the size of a magnet to optimize a magnetic field distribution over the sputtering target’s surface. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by adjusting a diameter of at least one of the second plurality of magnets in the magnetron, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143. 

Hieronymi teaches based on the comparison, providing feedback information for adjusting each of the plurality of adjustable magnet (trial and error tuning of the magnet arrangement, col. 8, In. 45-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing based on the comparison, providing feedback information for adjusting each of the plurality of adjustable magnet, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 3, Nakano does not teach based on the feedback information, performing for a second time at least one of adjusting the position of at least one of the second plurality of magnets, and adjusting the size of at least one of the second plurality of magnets.
Hieronymi teaches based on the feedback information, performing for a second time at least one of adjusting the position of at least one of the second plurality of magnets, and adjusting the size of at least one of the second plurality of magnets (trial and error col. 8, In. 45-53, col. 9, In. 20-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing based on the feedback information, performing for a second time at least one of adjusting the position of at least one of the second plurality of magnets, and adjusting the size of at least one of the second plurality of magnets, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 4, Nakano does not teach measuring the magnetic field distribution in the deposition chamber again.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing measuring the magnetic field distribution in the deposition chamber again, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 5, Nakano does not teach repeating comparing the measured magnetic field distribution in the deposition chamber with the target magnetic field distribution again.
Hieronymi teaches repeating comparing the measured magnetic field distribution in the deposition chamber with the target magnetic field distribution again because it teaches an iterative method wherein the magnet arrangement and resulting magnetic field are tuned and optimized in a trial and error process (col. 8, In. 45-53, col. 9, In. 20-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by providing repeating comparing the measured magnetic field distribution in the deposition chamber with the target magnetic field distribution again, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, In. 39-40).
Regarding claim 6, Nakano does not teach based on the comparison, repeating providing feedback information for adjusting each of the plurality of adjustable magnet.
Hieronymi teaches based on the comparison, repeating providing feedback information for adjusting each of the plurality of adjustable magnet (col. 8, In. 45-53, col. 9, In. 20-30).
.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2007/0108041) in view of Kutsuzawa (US 2009/0218218).
Regarding claim 7, Guo teaches a deposition chamber, comprising: a plurality of adjustable magnets ([0025) for adjusting a magnetic field distribution of the deposition chamber,
wherein a position of each of the adjustable magnets is individually adjustable, wherein a volume of each of the plurality of adjustable magnets is individually adjustable ([0025]). 
Guo does not teach each of the adjustable magnets is configured to be adjusted vertically.
Kutsuzawa teach each of the adjustable magnets (36) is configured to be adjusted vertically. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the adjustable magnets of Foo to provide the magnets are configured to be adjusted vertically, as taught by Kutsuzawa because it would allow the height of the magnet to be easily adjusted [0054]. 
Neither of the above references teach adjusting a diameter of the second plurality of magnets. 
The Examiner takes the position that changing a size of a magnet, as taught by Nakano and Guo, would encompass changing the diameter of the magnets.  As a change in size is taught by the prior art it would follow naturally to one of ordinary skill in the art that a dimension of a shape such as length, width, height, radius or diameter would require to be changed to accommodate and increase or decrease or magnetic field strength to optimize the magnetic field that is distributed over the surface of a sputtering target.  A change in diameter of a magnet, while not expressly taught by the prior art, would be obvious to try in light of the prior art’s teaching of changing the size of a magnet to optimize a magnetic field distribution over the sputtering target’s surface. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nakano by adjusting a diameter of at least one of the second plurality of magnets in the magnetron, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. See MPEP 2143. 
Regarding claim 8, Guo teach wherein a magnetic field strength of each of the adjustable magnets is individually adjustable ([0025]).
Regarding claim 9, Guo teaches a first subset of adjustable magnets in the plurality of adjustable magnets are selected to be adjusted to reduce their magnetic field strengths; and a second subset of adjustable magnets in the plurality of adjustable magnets are selected to be adjusted to increase their magnetic field strengths [0025].

Kutsuzawa teach each of the adjustable magnets (36) is configured to be adjusted vertically by adjusting respective screws (40) coupling each of the adjustable magnets (36) to respective fixing spots within a magnetron (Fig. 8 and 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the adjustable magnets of Guo to provide the magnets are configured to be adjusted vertically by adjusting respective screws coupling each of the adjustable magnets to respective fixing spots within a magnetron, as taught by Kutsuzawa, because it would allow the height of the magnet to be easily adjusted [0054]. 


Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 11, no prior art teaches an adjustable magnets wherein the diameter of the cylindrical metal body is adjustable and wherein the magnet may be adjusted vertically with top and bottom screw connectors. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, Applicant is directed above to the new grounds of rejection wherein Guo teaches Applicant’s newly added claim limitations. 
Regarding claim 10, Applicant argues that the screws of Kutsuzawa are not used to adjust the magnet vertically.  The Examiner disagrees because the mechanism that changes the vertical height of the magnet isn’t required in claim 7.  Claim 7 only requires the magnets to be configured to be adjusted vertically by adjusting screws that couple the magnets to a fixing spot.  The prior arts screws hold the magnet to the fixing spot and secure the magnet when its height is increased or decreased.  In order to adjust the height of the magnet the screw must be turned to release and re-tighten the magnet from the fixing spot.  The Examiner takes the position that this reads on “configured to be adjusted vertically by …coupling”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794